Citation Nr: 0402141	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  00-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder.  

3.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from January 1977 to 
December 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims 
for service connection for post-traumatic stress disorder 
(PTSD), a psychiatric disorder other than PTSD, and residuals 
of a head injury.  

In May 2001 the Board remanded the appeal to the RO for 
additional evidentiary development, to include procurement of 
the veteran's service department personnel records and 
documentation pertaining to treatment of a preservice gunshot 
wound to the head, including any available treatment records 
and reports of police or other local authorities regarding 
the incident.  The case was also remanded for further review 
in light of the recently-enacted Veterans Claims Assistance 
Act of 2000 (VCAA).  After completion of actions undertaken 
pursuant to the Board's remand, the RO continued its prior 
denial of the veteran's claims and returned the case to the 
Board for further review on appeal.  


FINDINGS OF FACT

1.  The veteran served on active duty during peacetime and 
has submitted no competent evidence that he was exposed to a 
stressor for PTSD during service.  

2.  The postservice medical record does not demonstrate that 
the veteran currently has PTSD.  

3.  A non-PTSD psychiatric disorder was not demonstrated 
during military service and the competent medical evidence of 
record does not demonstrate that any postservice psychiatric 
disorder is related to military service.  

4.  The competent medical evidence of record does not 
demonstrate that the veteran sustained a head injury during 
service or that he currently has residuals of a head injury 
during service.  

5.  A preservice gunshot wound to the jaw is demonstrated by 
clear and unmistakable evidence.  

6.  Residuals of the preservice gunshot wound are not shown 
to have increased in severity during service; surgery 
performed in service was remedial in nature and did not 
represent an increase in severity of the preservice 
disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.304(f) (2003).  

2.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.159 (2003).  

3.  Residuals of a head injury were not incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.159 (2003).  

4.  The presumption that the veteran was in sound condition 
at the time of entrance into military service is rebutted.  
38 U.S.C.A. §§ 1110, 1132, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.304 (2003).  

5.  Residuals of preservice head trauma involving a gunshot 
wound to the jaw were not aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1113, 1153, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD, a psychiatric disorder other than PTSD, and residuals 
of a head injury.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters and then move 
on to analysis of the claims and a decision.  

A.  Preliminary matter -- the VCAA 

The Veterans Claims Assistance Act of 2000 (the VCAA) 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claims were received 
before November 9, 2000, the effective date of the new law, 
the VCAA appears to be applicable in the present case because 
the claims remain in a pending status before the Board.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The former statutory concept of a well grounded claim, 38 
U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA. The current standard of review for all claims is as 
follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The January 2000 RO decision which forms the original basis 
for this appeal applied the then-current well groundedness 
standard.  However, the RO has since readjudicated the claims 
on the merits.  Thus, any deficiency in application of the 
standard of review has been rectified. 

Notice

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

In the present case, the statement of the case and the 
supplemental statements of the case cite the applicable law 
and regulations and explain why the RO denied the veteran's 
claims.  The February 2003 supplemental statement of the case 
sets forth the text of the VCAA regulations.  

In addition, the record shows that in August 2001 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter provided detailed information concerning the 
evidence needed to support each of the service connection 
claims, including the claim for PTSD.  The letter advised the 
veteran that private or VA medical records would be obtained 
if he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The letter 
explained that the RO would help him obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release of 
private medical records to VA were provided.  The letter 
served to put the veteran substantially on notice of the 
requirements of the law, the evidence needed to support his 
claims, the information he must supply to permit VA 
assistance in developing his claims, the evidence to be 
procured by VA in furtherance of its duty to assist pursuant 
to the requirements of Quartuccio and that it would consider 
"[a]ll the information of record," putting him on notice 
that any pertinent evidence should be submitted.  

The Board would note that the August 2001 letter was not 
legally sufficient under the statutory requirements then in 
effect, since it requested a 60-day reply and did not 
adequately explain that the veteran had a full year in which 
to submit the requested information or evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, revisions to 38 U.S.C.A. § 5103 
contained in the recently-enacted Veterans Benefits Act of 
2003, which was made effective retroactively to November 9, 
2000, the effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108--183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

Lastly, the Board notes that in its recent decision in the 
case of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the Court held that to satisfy the statutory 
requirements set forth in 38 U.S.C. § 5103(a), a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction] decision on a 
service-connection claim."  To be consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The August 2001 letter sent to the veteran clearly did not 
satisfy the timing requirement established by the Court since 
it was sent after the January 2000 rating decision on appeal.  
However, a development letter from the RO dated in November 
1998 contained detailed information concerning the 
evidentiary requirements of his claims and itemized the 
specific evidence he was expected to submit to support such 
claim.  Notwithstanding that it was not sent pursuant to the 
VCAA, which had not yet been enacted, the letter 
substantially satisfied Pelegrini elements (1), (3), and (4) 
as to content.  Any deficiency as to element (2) was 
substantially cured by the August 2001 letter.  Furthermore, 
extensive development of the claims took place after the 
November 1998 letter, and by the time the veteran's claims 
were adjudicated in January 2000, the claims had been fully 
developed in the same manner as if a notice complying with 
the Pelegrini requirements had been timely sent.  The Board 
believes that the lack of a Pelegrini notice before the 
initial adjudication of the veteran's claims did not have the 
effect of prejudicing his claims and that consideration of 
the appeal may proceed.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Duty to assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
service department medical and personnel documents and all 
available VA treatment records have been obtained and are of 
record before the Board.  Repeated attempts have been made to 
obtain private medical records, especially critical treatment 
reports from the St. Bernard Hospital, and a large quantity 
of such records have been obtained.  An attempt was made to 
obtain police records associated with a preservice gunshot 
wound; no records were available.  In any event, medical, 
rather than a police report or records of prosecution, would 
be more helpful in determining the level of disability.  The 
veteran did not respond to the most recent RO letter 
requesting additional records from the St. Bernard Hospital.  
The record does not identify any additional private medical 
records for which reasonable procurement efforts have not 
been made.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  No examination 
has been conducted in connection with the present claims and 
the Board concludes that no useful purpose would be served by 
delaying the claims in order to examine the veteran or obtain 
a medical nexus opinions.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  The common denominator among the 
three claims on appeal is that each hinges on what occurred, 
or more precisely what did not occur, during service.  In the 
absence of evidence of in-service disease, injury, PTSD 
stressor or increase in severity of a preservice head injury, 
referral of this case for opinions as to the etiology of the 
claimed current conditions would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between postservice disability 
(or claimed postservice disability) and his military service 
would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issues here under consideration.  Referral of this case for 
nexus opinions under the circumstances here presented would 
therefore be a useless act.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that in the circumstances 
of this case, additional efforts to assist him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

B.  Relevant law and regulations

Service connection - in general

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is 
competent to identify its existence.  38 C.F.R. § 3.303(b) 
(2003).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a)(b) (2003).  

Aggravation of a preexisting disease or injury is not 
established if the condition underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertinent to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2003).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. 


§ 3.306(b)(1) (2003).  Intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently -- is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2003).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

C.  Service connection for PTSD  

Law and regulations relating specifically to PTSD 

The substantive elements required to establish service 
connection for PTSD are set forth in 38 C.F.R. § 3.304.  The 
pertinent regulation (as amended) applicable in the present 
case, in which the claim was filed in October 1998, provides, 
in pertinent part, as follows:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter, a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible 


supporting evidence that the claimed 
inservice stressor occurred. . . .  (1) 
If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, and hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  (2) If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
§ 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); See also Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997); See also 38 U.S.C.A. § 1154(b) (West 2002) and 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  The fact 
that the appellant served in a "combat area" or "combat zone" 
does not mean that he himself engaged in combat with the 
enemy.  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  See VAOPGCPREC 12-
99.  

With respect to non-combat stressors, the Court has held that 
credible supporting evidence of a non-combat stressor may be 
obtained from service records or other sources.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
also held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

Factual Background 

Service department medical records contain no reference to 
complaints or findings suggestive of psychiatric abnormality.  

Service department personnel records show that the veteran 
served his military duty within the continental United 
States.  He received no medals or decorations.  

The veteran filed his claim for service connection for PTSD 
in October 1998.  In an attachment to the claim he stated 
that a bullet lodged in his brain due to a preservice 
accident had been aggravated by head trauma in service, 
resulting in mental illness.  

The postservice medical evidence on file relating to 
psychiatric illness consists of VA hospital and outpatient 
treatment records dating from 1987, containing psychiatric 
diagnoses of bipolar disorder, depressive disorder, a 
personality disorder, and various forms of polysubstance 
abuse.  Records from St. Bernard Hospital dated from 1996 
show diagnoses of schizophrenia, paranoid type, episodic 
residual symptoms; alcohol and cocaine dependence with 
physiological dependence; and noncompliance with treatment.  
VA and private medical records contain no reference to a 
diagnosis of PTSD.  

Analysis 

The applicable regulation, 38 C.F.R. § 3.304(f) sets forth 
three elements that must be satisfied before service 
connection for PTSD may be granted.  The record must 


show:  (1) A current medical diagnosis of PTSD, (2) medical 
evidence of a causal nexus between currently-diagnosed PTSD 
and the claimed in-service stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  See Cohen, Id.; Moreau v. Brown, 9 Vet. App. 389 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

With respect to element number 1, relating to diagnosis, an 
award of service connection for PTSD requires a current 
diagnosis of PTSD established under DSM-IV; see Cohen, Id. 
and 38 C.F.R. § 4.130 (2003).  Where the occurrence of 
stressors has been accepted by adjudicators, the question of 
whether they were of sufficient gravity to cause PTSD 
requires a determination by medical professionals.  West v. 
Brown, 7 Vet. App. 70 (1994) (the sufficiency of the stressor 
is a medical determination).  

The record contains medical records describing postservice 
evaluation and treatment for various psychiatric disorders, 
none of which is identified as PTSD.  There is no indication 
that the veteran has ever complained of psychiatric symptoms 
related to stressful events in service.  

In the absence of competent medical evidence showing that the 
veteran presently has a psychiatric disorder diagnosed as 
PTSD, element 1 of the entitlement criteria is not met and 
service connection for PTSD must be denied.  The existence of 
a current disability is, in fact, the cornerstone of a claim 
for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Congress specifically limited entitlement for 
service- connected disease or injury to cases where 
disability is present); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); see also Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Although the claim for service connection for PTSD fails on 
the basis of inability to satisfy element 1 alone, the Board 
has the fundamental authority to decide a claim in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing 


Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Accordingly, 
the Board will address the remaining elements, a stressor for 
PTSD and medical nexus.  

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991);  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The veteran did not serve in Vietnam during the 
Vietnam Conflict nor, for that matter, was he even in service 
during that period.  Clearly he is not a combat veteran and 
therefore is not entitled to have his claim reviewed under 
the relaxed evidentiary standard set forth in 38 U.S.C.A. 
§ 1154(b) (West 1991).  Corroborating evidence of allegations 
as to the occurrence of PTSD stressors is required.  Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996) (Where a claim is based 
on a noncombat stressor, "the noncombat veteran's testimony 
alone is insufficient proof of a stressor").  

When the veteran filed his original application for VA 
compensation in October 1998, he attached a statement 
containing some additional supplemental information which 
included a reference to head trauma in service that resulted 
in a "mental disorder".  In his notice of disagreement he 
reported that he had a traumatic time in basic training, 
where he was harassed and confronted with macho attitudes 
that clashed with his own values.  Both descriptions of 
supposed stressor events are vague, and at no time has the 
veteran offered more specific information or allegations.  
The incidents described by the veteran are undocumented and 
the Board believes that they are unresearchable.  

At no time has the veteran presented coherent contentions 
that link a head trauma in service to claimed postservice 
PTSD.  He has provided no specific information concerning the 
nature of any head trauma, noting only vaguely that he had 
been involved in fights in service.  Service medical and 
personnel records contain no reference to fights or to trauma 
of the head during service.  To the extent that he may still 
adhere to the theory that a head trauma in service led to 
PTSD, the record 
contains no medical or lay evidence to corroborate this or 
any other stressor allegation, and in the absence of such 
evidence, element 3 is not satisfied.  

Element 2 of the regulatory service connection requirements 
for PTSD specifies that there must be a link or medical nexus 
between postservice PTSD and a documented stressor in 
service.  Since the veteran has neither a current PTSD 
diagnosis nor a documented stressor, it follows that element 
2 is not satisfied.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran has PTSD as a result of his military service.  Where 
a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

D.  Service connection for a psychiatric disorder other than 
PTSD 

Factual Background 

Service department medical records contain no reference to 
complaints or findings suggestive of psychiatric abnormality 
or to head trauma during service.  On examination for 
separation from service in October 1978, the veteran executed 
a report of medical history in which he denied nervous 
trouble of any sort.  Examination was negative for 
psychiatric disorders or residuals of head trauma.  

Service department personnel records show that the veteran 
was honorably discharged from the Air Force in December 1978 
on an involuntary basis because of "unsuitability, apathy, 
defective attitude, or inability to expend energy 
constructively."  The veteran received nonjudicial punishment 
on several occasions as well as individual counseling.  None 
of the extensive documentation pertaining to the 
administrative discharge refers to an acquired psychiatric 
disability.

In his original October 1998 VA compensation claim the 
veteran indicated that he had been treated at various VA 
medical facilities as early as 1978.  He stated that he had a 
bullet lodged in his head from a preservice incident and that 
this was aggravated by head trauma in service, resulting in a 
mental disorder and suicide attempts.  He stated that he had 
been discharged due to inability to function.  

VA medical records dating from 1987 show psychiatric 
diagnoses of bipolar disorder, depressive disorder, a 
personality disorder, and various forms of polysubstance 
abuse.  Records from St. Bernard Hospital dated from 1996 
show diagnoses of schizophrenia, paranoid type, episodic 
residual symptoms; alcohol and cocaine dependence with 
physiological dependence; and noncompliance with treatment.  

Analysis  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to the first Hickson element, evidence of a current 
disability, the available private and VA postservice medical 
records describe an extensive history of postservice 
psychiatric pathology dated from the early 1990's.  To the 
extent that such pathology is due to a personality disorder, 
the granting of service connection is precluded by law.  
38 C.F.R. § 3.303(d) (2002).  To the extent that the 
postservice psychiatric symptomatology results from primary 
alcohol or drug abuse, the granting of direct service 
connection is also precluded by law.  However, the record 
shows that the veteran does have chronic acquired psychiatric 
pathology that is not due to a personality disorder or to 
drug or alcohol abuse and that is variously diagnosed as 
bipolar disorder, depressive disorder, or schizophrenia.  The 
veteran therefore satisfies the first of the three 
requirements for establishment of service connection for a 
psychiatric disorder.  

However, element 2, the requirement that the disease or 
injury be shown to have existed during service, is not 
satisfied.  Service medical records show no complaints or 
findings of psychiatric disability, and psychiatric 
evaluation on examination for separation was normal.  The 
Board conducted evidentiary development to determine the 
validity of the veteran's allegation that his separation from 
service was related to psychiatric symptoms, but the records 
obtained, including those related to the processing of his 
discharge from service, show that the discharge was for 
unsuitability, a finding based on a pattern of misconduct and 
bad attitude.  A psychiatric disorder was not shown to have 
been a factor in bringing about the involuntary separation.  
The fact that a psychiatric evaluation was not obtained in 
connection with the involuntary discharge proceeding 
reinforces the conclusion that psychiatric pathology was not 
a factor in prompting the discharge.  

As to the third Hickson element, a medical nexus to service, 
the veteran's allegation that the postservice psychiatric 
disorder is related to head trauma in service would have some 
potential merit and be worth further investigation if a head 
injury during service were shown.  In that case, the veteran 
would be potentially entitled to service connection if all 
the evidence of record established that current disability 
was related to service.  38 C.F.R. § 3.303(d) (2003).  

However, no head trauma during service has been documented by 
medical evidence.  The only evidence as to either the 
occurrence of the claimed event or a nexus to current 
psychiatric pathology consists of the veteran's own 
statements.  Even if head trauma in service were documented, 
to the extent that the veteran is attempting to establish a 
medical nexus through his own statements, it is now well-
established that as a lay person without medical training, he 
is not competent to comment on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
psychiatric disorder other than PTSD was incurred or 
aggravated in service.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

E.  Service connection for residuals of a head injury  

Factual Background 

Service department medical records show that in July 1976 the 
veteran reported on a medical history form that he had 
sustained a preservice head injury as a result of bullet 
wounds to the face and neck in 1974.  He indicated that after 
his release from the hospital he had to have monthly checks 
by his physician.  The examining physician noted that the 
wounds were healed and that there were no sequelae.  

Service medical records show that in February 1977, when seen 
for an upper respiratory infection, the veteran reported 
bilateral tenderness of the maxilla.  On referral for X-rays, 
it was reported that the veteran had been shot twice in the 
head in 1974, with one wound over the right mandibular area, 
and the other in the left mastoid area.  X-rays showed bullet 
fragments in the right mandibular and left mastoid areas.  In 
August 1977 it was reported that the veteran was missing 
teeth numbers 27, 28 and 30 due to gunshot wounds.  In 
September 1977 the veteran indicated that he wanted to have a 
bullet fragment in the floor of his mouth removed.  On 
referral to an otolaryngology clinic he complained of 
irritation at the right floor of the mouth in the area of the 
fragment.  In October 1977 an abscess of the floor of the 
mouth was drained.  In April 1978 the veteran underwent 
surgical removal of a bullet fragment from the mandible.  
Service medical records contain no reference to trauma to the 
head during service.  

Post service VA medical records show that the veteran was 
seen in 1987 after being hit on the head during a basketball 
game.  The impression was blunt head trauma with loss of 
consciousness.  A June 1987 neurology evaluation noted 
resolving post concussive symptoms.  The veteran was treated 
in 1990 for symptoms that included headaches and numbness and 
was reported to have had a history of gunshot wounds.  
Subsequent records contain no reference to chronic head 
trauma residuals.  

The veteran filed his original claim for VA compensation in 
October 1998.  

In March 2003, the Police Department of the City of Chicago 
reported that requested records pertaining to the shooting 
incident involving the veteran in 1972 were unavailable 
inasmuch as the information cited was "beyond our normal 
retention requirement."  

Analysis  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The extensive postservice medical records available to the 
Board contain only one reference to what appears to be 
chronic symptoms of head trauma, namely the headaches and 
numbness reports in 1990 and attributed to a history of 
gunshot wounds.  The only other head trauma specifically 
described in the record consists of a blunt head trauma 
received during a basketball game in 1987.  That incident is 
not reported to have resulted in any residuals.  Though 
unconfirmed elsewhere in the record, the Board finds that the 
symptoms described in 1990 are sufficient to satisfy the 
first of the three Hickson requirements.  

As for the second Hickson element, evidence of disability in 
service, service medical records do not document the 
occurrence of a head injury in service.  The veteran's 
contentions concerning trauma to the head are vague and do 
not focus on any single claimed traumatic event, though the 
veteran does report that he was involved in fights.  The 
veteran's mere allegation of trauma in service by itself has 
little probative value, given that service medical records do 
not document he occurrence of head trauma and no residuals of 
a head injury in service were noted at separation.  

With respect to Hickson element (3), the Board finds that 
even though the 1990 symptoms of headaches and numbness are 
traumatic in origin, the only trauma to which they have been 
medically linked is a preservice gunshot wound injury.  The 
existence of current symptoms of traumatic origin does not by 
itself validate the veteran's contention that head trauma 
occurred in service.  

The Board concludes that a preponderance of the evidence of 
record is against a finding that residuals of a head injury 
were incurred in service and that the claim based on direct 
service incurrence must therefore fail.  

As part of its consideration of the claim for service 
connection for head trauma residuals, the RO in its February 
2003 supplemental statement of the case  addressed the 
question of whether the veteran's preservice gunshot wound 
residuals to the head increased in severity during service 
such as to constitute aggravation under the law.  

The presumption that the veteran was in sound condition at 
the time of entrance into military service clearly applies in 
this case in view of the notation on the veteran's initial 
service department examination that there were no sequelae of 
the preservice gunshot wound.  However, the Board finds that 
the presumption of soundness, though applicable, is rebutted.  

The statute says nothing about the kind of evidence that can 
be used to rebut the presumption of soundness and requires 
only that the evidence, whatever it may be, must lead, 
clearly and unmistakably, to the conclusion that the injury 
or disease existed before the veteran entered service.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  In this 
case, in considering whether the presumption has been 
rebutted, the question relates not to the occurrence of the 
preservice wound, which the veteran has freely admitted at 
all times, but to whether residuals of the injury existed at 
the time of entrance into service.  Notwithstanding the 
apparent absence of symptoms at the time of the veteran's 
examination for service, the presence of metallic fragments 
became known following X-rays during service and no inservice 
gunshot wound is documented or claimed.  The presence of 
these fragments clearly and unmistakably refutes the 
examiner's statement that no sequelae of the preservice 
injury were present.  

While in service the veteran sought dental care for 
discomfort associated with the preservice wound, and 
examination disclosed a defect requiring treatment.  Remedial 
surgery was performed to remove a metal fragment, after which 
there were no further problems.  

The question of whether a preexisting condition was 
aggravated by service is a question of fact.  Verdon, 8 Vet. 
App. at 355.  The evidence showing that the veteran 
experienced some discomfort during service because of the 
preservice wound does not establish an increase in severity 
during service since aggravation requires a chronic increase 
in disability, as distinguished from an increase in symptoms 
during service.  See Hunt, Id.  The symptoms that prompted 
the surgery are not in and of themselves evidence of an 
increase in disability in view of the fact that the veteran 
did not remain symptomatic following surgery.  Upon 
consideration of all the evidence of record concerning the 
veteran's condition before, during and after service, the 
Board must find that no aggravation of the preservice 
disability within the meaning of the law is shown.  In 
addition, by regulation, the usual effects of surgical 
treatment in service to ameliorate a preservice condition do 
not constitute aggravation.  

Furthermore, the postservice findings support the conclusion 
that there was no increase in severity during service.  The 
extensive VA treatment records contain few complaints that 
are associated with the preservice trauma.  It is relevant 
that the veteran has not raised ongoing disability from his 
preservice head injury as a continuing problem.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service).  

The Board thus finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a head injury on the basis of either direct 
service incurrence or aggravation of residuals of a 
preservice head injury.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for a psychiatric disorder other than PTSD 
is denied.  

Service connection for residuals of a head injury is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



